Exhibit 10.1

NVIDIA CORPORATION

FISCAL YEAR 2009 VARIABLE COMPENSATION PLAN

Overview

The compensation philosophy of NVIDIA Corporation (the “Company”) is to attract,
motivate, retain and reward its management through a combination of base salary
and performance based compensation. Senior Officers, Directors and Managers as
defined below (collectively, the “Participants”), who are employed at the
Company during fiscal year 2009 and, unless otherwise determined by the
Compensation Committee (the “Committee”), are employees of the Company on and as
of the date the cash payments are awarded (each a “Variable Cash Payment”),
shall be eligible to participate in the Fiscal Year 2009 Variable Compensation
Plan (the “Plan”). The Plan is designed to award a Variable Cash Payment for
performance in fiscal year 2009 to a Participant if the Company achieves certain
corporate performance targets (“Corporate Targets”) and/or if the Participant
achieves certain Individual Targets (as defined below) and/or certain Individual
Rankings (as defined below).

For purposes of the Plan, the Company’s chief executive officer, other executive
officers and certain other senior officers shall be considered “Senior
Officers,” other employees at the level of vice president or director shall be
considered “Directors” and managers or qualifying senior contributors shall be
considered “Managers.” The Committee shall determine (i) the persons to be
specified as Senior Officers for purposes of this Plan, (ii) the class of
employees who may be designated by Senior Officers as Directors for purposes of
this Plan and (iii) the class of employees who many be designated by Senior
Officers or Directors as Managers for purposes of this Plan.

For fiscal year 2009, for purposes of the Plan, “Individual Targets” shall be
set for Senior Officers and Directors as follows:

 

  •  

For the chief executive officer, certain key performance objectives set by the
Committee;

 

  •  

For the other Senior Officers, certain key performance objectives set by the
chief executive officer; and

 

  •  

For the Directors, certain key performance objectives set by the respective
Senior Officer to whom the applicable Director reports.

For fiscal year 2009, for purposes of the Plan, “Individual Rankings” for
Managers shall be the ranking of such Manager in January or February 2009 by the
Senior Officer or Director to whom the Manager reports.

Determination of Fiscal Year 2009 Variable Cash Payments

Senior Officers and Directors are eligible to receive a Variable Cash Payment if
the Company achieves its Corporate Targets and/or the Senior Officer or Director
achieves their Individual Targets at specified levels. Managers are eligible to
receive a Variable Cash Payment if the Company achieves its Corporate Targets
and/or based on the level of their Individual Ranking. The aggregate potential
amount of the Variable Cash Payment a Participant may receive upon achievement
of the Corporate Targets and/or his or her Individual Targets and/or Individual
Ranking, as applicable, and the pool available to all Participants under the
Plan will be set by the Committee for all Participants based on a recommendation
made by the chief executive officer (the “Variable Cash Payment Target Amount”).
A Participant’s Variable Cash Payment Target Amount is based on the difficulty
and responsibility of each position. For fiscal year 2009, each Participant’s
Variable Cash Payment Target Amount will be split such that fifty percent
(50%) is allocated to the achievement of the Corporate Targets (the “Corporate
Variable Cash Payment”) and fifty percent (50%) is allocated to the achievement
of the Individual Targets or Individual Ranking, as applicable, (the “Individual
Variable Cash Payment”). A Participant may be eligible to receive more or less
than his or her Variable Cash Payment Target Amount as described more fully
below.



--------------------------------------------------------------------------------

Individual Variable Cash Payment

An Individual Variable Cash Payment may be awarded to a Participant based on the
achievement of his or her Individual Targets or Individual Ranking, as
applicable, or other criteria determined by the Committee.

The actual Individual Variable Cash Payments to be made for fiscal 2009 (the
“Actual Individual Variable Cash Payments”) shall be made pursuant to the
following guidelines and taking into account whether Individual Targets have
been achieved or the level of the Individual Ranking, as applicable, and the
amount of the Actual Individual Variable Cash Payment shall be determined as
follows:

 

  •  

For the chief executive officer, the Committee shall determine if the Individual
Targets have been achieved and shall determine the amount of the Actual
Individual Variable Cash Payment;

 

  •  

For the other Senior Officers, the Committee, based on input from the chief
executive officer of the Company, shall determine if the Individual Targets have
been achieved by each other Senior Officer and shall determine the amount of the
Actual Individual Variable Cash Payments for each other Senior Officer;

 

  •  

For Directors, the Senior Officer to whom a Director directly reports shall
determine if the Individual Targets have been achieved by such Director and
shall determine the amount of the Actual Individual Variable Cash Payments for
such Director; and

 

  •  

For Managers, the Senior Officer or Director to whom a Manager directly reports
shall determine the amount of the Actual Individual Variable Cash Payments for
such Manager, based on the Individual Ranking achieved by such Manager.

An Actual Individual Variable Cash Payment that is in excess of fifty percent
(50%) of the Variable Cash Payment Target Amount may be awarded to a Participant
for extraordinary individual performance. If a Participant achieves only a
portion of his or her Individual Targets, or in the case of a Manager who does
not reach his or her Individual Ranking, the Participant may still be eligible
to receive an Actual Individual Variable Cash Payment to the extent determined
by the Committee (for the chief executive officer and other Senior Officers),
Senior Officers (for other Directors) or Senior Officers or Directors (for
Managers who report to such Senior Officer or Director, as applicable), each in
their sole discretion. If a Participant does not receive an Individual Variable
Cash Payment, he or she may still be eligible to receive a Corporate Variable
Cash Payment as outlined below.

Corporate Variable Cash Payment

The Committee has set the Corporate Targets for the Participants, based on
achievement of specified fiscal year 2009 net income. The amount of actual net
income, as set forth in the Company’s financial statements for fiscal 2009, as
determined according to United States generally accepted accounting principles,
shall be the “Actual Result.” The Committee has also set threshold and maximum
Actual Result targets for fiscal year 2009 for Participants, for the award of
all of or a portion of the Corporate Variable Cash Payment (the “Threshold” and
“Maximum”). The actual Corporate Variable Cash Payments to be made for fiscal
2009 (the “Actual Corporate Variable Cash Payments”) shall be made pursuant to
the following guidelines:

 

  •  

If the Actual Result is less than or equal to the Threshold, a Participant will
not receive any portion of his or her Corporate Variable Cash Payment.

 

  •  

If the Actual Result falls between the Threshold and the applicable Corporate
Target, each Participant shall receive an Actual Corporate Variable Cash Payment
based on the following formula:

Actual Corporate Variable Cash Payment = ((Actual Result - Threshold) /
(Corporate Target - Threshold)) * (50% of Variable Cash Payment Target Amount)



--------------------------------------------------------------------------------

  •  

If the Actual Result equals the Corporate Target, each Participant shall be
eligible to receive the full amount of his or her Corporate Variable Cash
Payment.

 

  •  

If the Actual Result exceeds the Corporate Target but is less than the Maximum,
each Participant shall be eligible to receive an Actual Corporate Variable Cash
Payment pursuant to the formula set forth below:

Actual Corporate Variable Cash Payment = (1 + ((Actual Result - Corporate
Target) / (Maximum - Corporate Target))) * (50% of Variable Cash Payment Target
Amount)

 

  •  

If the Actual Result equals the Maximum, each Participant shall be eligible to
receive 200% of his or her Corporate Variable Cash Payment.

In no event shall any Participant receive an Actual Corporate Variable Cash
Payment in excess of two (2) times the amount of his or her Corporate Variable
Cash Payment.

If a Participant does not receive a Corporate Variable Cash Payment, he or she
may still be eligible to receive all or a portion of an Individual Variable Cash
Payment as outlined above.

Miscellaneous Provisions

Payments under this Plan shall be made following the end of the fiscal year, on
such schedule as may be approved by the Committee in its discretion.

Participation in the Plan shall not alter in any way the at will nature of the
Company’s employment of a Participant, and such employment may be terminated at
any time for any reason, with or without cause and with or without prior notice.

The Board of Directors or the Committee may amend or terminate this Plan at any
time. Further, the Board of Directors or the Committee may modify the Corporate
Targets, Individual Targets and/or Individual Ranking and/or Corporate and/or
Individual Variable Cash Payment amounts at any time.

This Plan shall be governed by and construed in accordance with the laws of the
State of California, without regard to its principles of conflicts of laws.